Sarah M Lightdale
+1 212 479 6374
slightdale@cooley.com



                                                                                               VIA ECF & By Hand


June 27, 2019

Magistrate Judge Robert M. Levy
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Jones v. Meredith Corporation, 1:19-cv-02901-DLI-RML

Dear Judge Levy:

         Pursuant to Rule 2. E. of Your Honor’s Individual Practices, Defendant Meredith Corporation
(“Defendant”) requests an extension of the deadline to answer the Complaint in the above-captioned matter
that is currently scheduled for July 5, 2019. Defendant requests that the deadline be extended twenty-eight
(28) days to August 2, 2019. Plaintiff, through counsel, has consented to this request. The parties are
engaged in settlement negotiations and the extension requested herein is to allow them time to consider
the prospects for a potential early resolution of the matter. This is Defendant’s second request for an
extension of the deadline to respond to this action. The Court granted Defendant’s prior request.




Sincerely,

/s/ Sarah M. Lightdale
Sarah M. Lightdale




                                                                                  SO ORDERED:



                                                                                         _______________________

                                                                                        Honorable Robert M. Levy
                                                                                   United States Magistrate Judge



                             Cooley LLP 1114 Avenue of the Americas New York, NY 10036
                                     t: (212) 479-6000 f: (212) 479-6275 cooley.com
